Soott, Judge,
dissenting. The process issued in this case was erroneous, and the suit should have been dismissed by the justice. He refusing to do this, the defendant had a right to appeal, but not having complied with the terms on which the appeal was allowed by law, the judgment of the justice was affirmed. This was under the act to promote the payment of jurors in St. Louis county. (Sess. Acts, 1847, p. 68.) The case of Harrison v. Steamboat Cumberland Valley, 13 Mo. 227, sanctions the course pursued in this case. This case has been subsequently followed, holding however that it does not apply to appeals from the law commissioner’s court.
The judgment should, in my opinion, have been affirmed.